NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTOR MANUEL TAGLE, AKA Victor                 No. 19-16287
Tagle, AKA Victor Manuel Tagle-Moreno,
                                                D.C. No. 2:19-cv-04324-DLR-
                Plaintiff-Appellant,            MHB

 v.
                                                MEMORANDUM*
CORRECTIONS CORPORATION OF
AMERICA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                          Submitted February 25, 2020**
                            San Francisco, California

Before: CANBY, GOULD, and WATFORD, Circuit Judges.

      Arizona state prisoner Victor Manuel Tagle appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay the

filing fee after denying Tagle’s motion to proceed in forma pauperis (“IFP”). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

interpretation and application of 28 U.S.C. § 1915(g), Andrews v. Cervantes, 493

F.3d 1047, 1052 (9th Cir. 2007), and we affirm.

       The district court properly denied Tagle’s motion to proceed IFP because

Tagle had filed at least three prior actions in federal court that were dismissed for

being frivolous or malicious, or for failing to state a claim, and failed to plausibly

allege that he was “under imminent danger of serious physical injury” at the time

that he lodged the complaint. See 28 U.S.C. § 1915(g); Andrews, 493 F.3d at 1055

(an exception to the three-strikes rule exists only where “the complaint makes a

plausible allegation that the prisoner faced ‘imminent danger of serious physical

injury’ at the time of filing”).

       AFFIRMED.




                                           2                                    19-16287